Citation Nr: 0108652	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-07 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for recurrent major depression.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to June 
1985.  Her claims come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The rating decisions on appeal also denied the veteran's 
claim of entitlement to a temporary total rating for a period 
of convalescence following surgery under 38 C.F.R. § 4.30 
(2000).  In a December 2000 rating decision, however, the RO 
granted this claim and assigned a temporary total rating from 
June 21, 1999, to September 1, 1999.  As this constitutes a 
full grant of the benefits sought, this issue is no longer in 
appellate status.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained, and no further development 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000.

2.  Evidence prior to February 2000 shows that the veteran's 
recurrent major depression caused occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to symptoms which included depressed mood, 
difficulty sleeping, and loss of energy. 

3.  Evidence submitted since February 2000 shows that the 
veteran's recurrent major depression has resulted in total 
occupational and social impairment due to symptoms involving 
severe depression, social isolation, a decrease in 
concentration, and an inability to tolerate stress. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for recurrent major depression prior to February 2000 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.16(c), 4.125-
4.132, Diagnostic Code 9434 (2000).

2.  The criteria for a 100 percent evaluation for recurrent 
major depression since February 2000 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1-4.14, 4.16(c), 4.125-4.132, Diagnostic Code 9434 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual and Procedural Background

Evidence shows that the veteran suffers from recurrent major 
depressive episodes as a result of her service-connected 
pelvic inflammatory disease.  As a result, an August 1999 
rating decision granted service connection for recurrent 
major depression and assigned a 30 percent disability 
evaluation, effective as of November 4, 1998.  This appeal 
ensued after the veteran filed a notice of disagreement with 
respect to the 30 percent evaluation.  Thereafter, a 
September 2000 rating decision granted an increased 
evaluation to 50 percent for this disability, but determined 
the effective date to be May 30, 2000.  The veteran argued 
that the date of increase should have gone back to the 
initial date of service connection, November 4, 1998.  The RO 
argeed, and issued a decision in December 2000 which granted 
the 50 percent evaluation back to the initial effective date 
of November 4, 1998.  The veteran continued her appeal, 
however, with respect to the propriety of the 50 percent 
evaluation.

As this is a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
VA has a duty to assist the veteran in developing facts which 
are pertinent to that claim.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Here, the Board finds that all relevant facts have 
been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been identified and obtained by the RO.  That evidence 
includes the veteran's service medical records, private 
medical records, and reports of psychiatric evaluations.  The 
veteran was also scheduled to testify at a personal hearing 
but canceled her hearing request with no explanation 
provided.  The Board has not been made aware of any 
additional relevant evidence which is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
Id. 

In evaluating the veteran's depression, the RO considered a 
VA psychiatric evaluation performed in June 1999.  During the 
interview, it was noted that the veteran first sought help 
for symptoms involving hot flashes and depression in 1998, 
approximately three months after her last ovary was removed 
in 1998.  The veteran reported periods lasting longer than 
two weeks in which she experienced depressed mood, diminished 
interest, weight gain, chronic insomnia, loss of energy, 
feelings of worthlessness, a diminished ability to 
concentrate, and recurrent suicidal ideation.  She described 
a fear of being in public due to urinary incontinence.  The 
examiner determined that the veteran did not meet the 
criteria for social phobia, as her fear and avoidance were 
due to a physical condition.  The veteran indicated that she 
was employed at a VA hospital, where she helped veterans with 
their claims for disability benefits.  She said her job was 
going "okay" but that frequent sick days had caused 
problems.  She said her marriage was going well, and that she 
had three children, ages 10, 14 and 15.  

Upon mental status examination, the veteran was casually 
dressed and displayed appropriate personal hygiene.  She was 
alert, oriented times three, and appeared her stated age.  
She was cooperative, did not appear guarded and maintained 
intermittent eye contact.  Her motor movements were within 
normal limits.  Her speech was logical and goal directed, her 
behavior was appropriate, and she displayed no impulsive 
behavior.  Her affect was full, but her mood was mildly 
dysphoric.  Her concentration appeared to be intermittent and 
difficult to assess.  She denied current plans to hurt 
herself or others.  She said her most recent suicidal thought 
was one month prior.  She denied any classic symptoms of 
mania and denied any history of panic attacks.  There were no 
signs or symptoms of a thought disorder, as she denied 
auditory and visual hallucinations.  She also denied symptoms 
associated with obsessive-compulsive disorder.  She was able 
to recall three out of three objects after one minute and 
three minutes.  She provided appropriate answers to questions 
to test her formal judgment.  Her intelligence appeared to be 
within normal limits, and her insight was fair.  

Based on these findings, the examiner provided the following 
Axis I diagnoses: (1) recurrent major depressive episodes, in 
partial remission (may be secondary to a hormonal 
insufficiency or imbalance); (2) fear of public embarrassment 
secondary to urinary incontinence; (3) chronic pain; and (4) 
intermittent insomnia (when depressed).  Under Axis V, the 
examiner assigned a current Global Assessment of Functioning 
(GAF) score of 60, and stated that her highest GAF in the 
last year was estimated at approximately 80.  The examiner 
indicated that a score of 60 contemplates moderate symptoms 
and moderate difficulty in social and occupational 
functioning.  When her symptoms were less fulminant, however, 
she appeared to function with a GAF of 80, indicating that if 
symptoms were present, they were transient and expectable 
reactions to psychosocial stressors.  The examiner explained 
further that when the veteran would become deeply depressed, 
which had occurred during the last twelve months, her GAF 
score decreased to approximately 50, indicating more serious 
symptoms.  The examiner therefore concluded that the 
veteran's GAF score ranged between 50 and 80. 

Leave records from the Brecksville VAMC show that the veteran 
was in a leave-without-pay status from February 28, 2000.  
The veteran also submitted a copy of  a resignation letter, 
dated February 22, 2000, in which she explained that she had 
to resign due to her "service connected health problems."  
In a March 2000 letter to the RO, the veteran said she was 
forced to quit her job because her depression rendered her 
unable to function at work.  In particular, she described her 
symptoms as involving severe depression, suicidal ideation, 
forgetfulness, being overly emotional, social isolation, and 
a fear of leaving her house.  She reported two suicide 
attempts in which she overdosed on medication, and reported 
thoughts of driving her car into bridge embankments, only to 
hesitate at the last minute.  She said she hated to be around 
people, including her family, and that she was unable to 
leave her home.  

In May 2000, the veteran underwent a psychiatric evaluation 
at the Ohio State University Medical Center.  During the 
interview, the veteran reported that she had seen a 
psychiatrist at work after she "broke down."  She was 
placed on Paxil and began seeing a counselor at the VA 
medical center where she worked.  She stopped attending 
counseling sessions, however, because she felt uncomfortable, 
although she continued to take medication prescribed by her 
family physician.  She explained that she had initially 
improved after starting medication but that her symptoms had 
recently worsened to where it was difficult to function.  She 
related that she had recently quit her job.  She reported 
symptoms involving depression, tearfulness, irritability, 
isolation, sleeplessness, difficulty concentrating, and 
difficulty with relationships.  She said she tended to stay 
in bed.  She also reported feeling hopeless, helpless, and 
worthless, with occasional suicidal ideation. 

A mental status examination revealed that the veteran was 
cooperative and maintained good eye contact.  Her clothes 
were slightly dirty, but she was appropriately groomed.  Her 
motor activity was normal, and her speech had regular rate 
and rhythm and was not pressured.  Mood was depressed, and 
her affect was tearful.  She reported suicidal ideation but 
had no plan, and she denied any current intent to harm 
herself or others.  No auditory hallucinations or delusions 
were present.  There was no evidence of any manic, panic or 
obsessive-compulsive symptoms.  Cognitive testing revealed 
that she was fully oriented and able to do simple 
calculations.  She was able to recall three out of three 
objects, both immediately and after five minutes.  She had 
some difficulty with concentration but was able to spell 
"world" forward and backward.  Her knowledge base was 
intact, and she was able to think abstractly.  Insight and 
judgment were intact. 

Under Axis I, the examiner noted "major depression, 
recurrent, severe, without psychotic features.  Rule out 
major depression secondary to general medical condition, that 
being hysterectomy and oophorectomy, which resulted in 
surgical menopause."  Her current GAF score was estimated at 
45, with an estimated score of 65 when symptoms were less 
fulminate.  The examiner also commented that the veteran was 
unable to be employed due to significant depression and its 
impact on her ability to concentrate, function, tolerate 
stress, and relate to others. 
II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

The RO evaluated the veteran's recurrent major depression 
under the criteria for evaluating mental disorders.  Under 
these criteria, a 50 percent evaluation is assigned where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9434. 

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 50 percent for the veteran's 
depression for the period prior to February 2000.  
Thereafter, evidence establishes that this disability meets 
the criteria for a 100 percent schedular evaluation.  Staged 
ratings, accordingly, are appropriate to accurately evaluate 
the veteran's disability due to depression. 

A.  Evaluation Prior to February 2000

In declining to assign an evaluation in excess of 50 percent 
for the period prior to February 2000, the only clinical 
evidence pertaining to the veteran's depression is the June 
1999 VA psychiatric examination report.  At that time, the 
veteran did exhibit depressed mood and suicidal ideation, two 
manifestations described in the criteria for a 70 percent 
evaluation under the rating criteria for evaluating mental 
disorders.  The veteran, however, clearly did not exhibit 
most of the symptoms described therein.  For example, there 
was no evidence of any obsessional rituals which interfered 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting her ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships.  

In this regard, mental status examination in June 1999 
revealed that the veteran displayed appropriate personal 
hygiene and that her speech was logical and goal directed.  
The veteran denied a history of panic attacks, and explained 
that she was working full time and that her job was going 
"okay."  Furthermore, she disclosed that her marriage was 
"going well" and reported no major problems in any of her 
social relationships.  Although she disclosed that she was 
afraid to be in public, the examiner clarified that such fear 
was due to urinary incontinence, a physical condition, as 
opposed to her depression.  See Mittleider v. West, 11 Vet. 
App. 181 (1998) (holding that when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 dictates 
that such signs and symptoms be attributed to the service-
connected condition).  The Board, therefore, need not 
attribute the veteran's fear of being in public to her 
service-connected recurrent major depression.  The evidence 
does not indicated that the veteran is unable to establish 
and maintain effective relationships as a result of her 
depression, but, rather, may have difficulty in doing so.  
Finally, the Board notes that the June 1999 psychiatric 
examination report includes a GAF score of 60, which 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attack), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994).  This score appears consistent with a 50 percent 
evaluation under the criteria for evaluating mental 
disorders.  

Under these circumstances, the preponderance of the evidence 
is against an evaluation in excess of 50 percent for the 
veteran's recurrent major depression for the period prior to 
February 2000.  In reaching this decision, the Board 
acknowledges that, under the prior and revised provisions of 
38 U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the veteran's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the veteran's claim, that doctrine is 
not for application in this case. Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 
see Gilbert, 1 Vet. App. at 55.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  There has been no showing in the present case 
that the veteran's depressive disorder, prior to February 
2000, has caused marked interference with her employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards.  The record shows that she was employed full time 
until February 2000, at which time she went on leave without 
pay status until she quit.  While she indicated that her 
depressive disorder caused her to use excessive sick leave, 
such interference is already contemplated in a 50 percent 
evaluation.  Accordingly, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

B.  Evaluation Since February 2000

Nevertheless, evidence submitted since February 2000 shows 
that the veteran's depressive disorder has significantly 
worsened and now meets the criteria for a 100 percent 
schedular evaluation.  The record shows that the veteran was 
in a leave-without-pay status at her job with VA from 
February 28, 2000, and that she resigned that same month.  In 
her March 2000 letter, she explained that her depressive 
disorder had worsened to where she was unable to function and 
was thus forced to quit her job due to symptoms involving 
severe depression, suicidal ideation, forgetfulness, being 
overly emotional, social isolation, and a fear of leaving her 
house.  She reported two suicide attempts in which she 
overdosed on medication, and reported thoughts of driving her 
car into bridge embankments, only to hesitate at the last 
minute.  Moreover, the veteran's claimed symptoms appear 
entirely consistent with findings contained in the May 2000 
psychiatric examination report, which reflect total 
occupational and social impairment.  In this report, the 
examiner characterized the veteran's recurrent major 
depression as severe.  More importantly, the examiner 
explained that the veteran was unable to be employed due to 
significant depression and its impact on her ability to 
concentrate, function, tolerate stress, and relate to others.  
The examiner also assigned a GAF score of 45, which is 
appropriate where behavior is manifested by serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job) (emphasis added)).  Id.  The Board finds that 
this score is consistent with findings reported on mental 
status examination, and reflect a disability which is 
contemplated in the criteria for a 100 percent evaluation 
under the criteria for rating mental disorders.  In short, 
the veteran meets the criteria for a 100 percent evaluation 
since February 2000. 

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
recurrent major depression prior to February 2000.  
Nevertheless, the evidence supports a 100 percent evaluation 
for this disability since February 2000.  













ORDER

An evaluation in excess of  50 percent for recurrent major 
depression prior to February 2000 is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, a 100 percent schedular evaluation for 
recurrent major depression since February 2000 is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

